Citation Nr: 1230297	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  03-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic irritable bowel syndrome (IBS), to include as secondary to a service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to September 1990.  He had additional duty with the Washington State Air Force National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for IBS.

In March 2008, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the testimony offered at this hearing has been associated with the record.

The case was most recently before the Board in January 2011 at which time it was remanded for further development.  The development has been completed to the extent possible.  Accordingly, the issue is ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

When this matter was before the Board in October 2008 and January 2011, the Board referred the claim for entitlement to a total disability evaluation based on individual unemployability (TDIU); however, the Agency of Original Jurisdiction (AOJ) did not act upon that referred claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).

The issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Likewise, the Veteran has also raised a claim for service connection for urinary incontinence.  This claim is also REFERRED to the AOJ for appropriate action.  



FINDING OF FACT

Resolving doubt in favor of the Veteran, his chronic irritable bowel syndrome is shown to be causally related to his service-connected psychiatric disability


CONCLUSION OF LAW

Service connection for a chronic irritable bowel syndrome is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim for service connection for chronic irritable bowel syndrome, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Entitlement to service connection for IBS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id. at 448, see also 38 C.F.R. § 3.322 (2009).  The Board notes that 38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, was amended during the course of the Veteran's claim and appeal.  The intended effect of this amendment was to conform VA regulations to the Allen decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  However, given the possibility that these changes could potentially be interpreted as substantive, and because the Veteran's claim was pending before the regulatory change was made, the Board will apply the version of 38 C.F.R. § 3.310 that was in effect before the change, which arguably favors the claimant.  Accordingly, the Board will evaluate the claimed disabilities, irrespective of any baseline.

The Veteran is seeking entitlement to service connection for irritable bowel syndrome.  Specifically, the Veteran indicated in his March 2008 statement, that he believed his irritable bowel syndrome was related to his service-connected anxiety disorder and that this was confirmed in Merck.  (He appears to be referencing Merck Manual's Medical Dictionary)   

The Board notes that the Veteran is currently service connected for a panic disorder with depression.  

A review of the service treatment records reveals no complaints, treatment, or diagnoses of IBS.  Following service, the Veteran was treated by a private physician beginning in January 2001 for various physical ailments.  See letter from Dr. B. dated in December 2005.   He reported during his recent Compensation and Pension examination that IBS began in October 2002.  See Compensation and Pension examination report dated in March 2011.  

In a December 2004 psychiatric examination, the Veteran reported taking Nexium for IBS.  During this examination, he also reported that he had to go to the bathroom when he wakes up in the morning because of his IBS.  When asked about activities of daily living, he stated that he did not like to go out and drive as this would set off his IBS.  The examiner noted that there was a question of embellishment of symptomatology because of the vagueness of his symptomatology and having a smattering of many things that seemed to be overblown and unnecessarily restrictive on him.      

In December 2005, the Veteran's private physician, Dr. B., submitted a letter explaining the Veteran's symptoms of IBS.  He noted that the Veteran gets intestinal cramping almost every morning, whenever he gets upset, is in a stressful condition or drives on the freeway.  The physician stated that stress, anxiety, and depression are many times at the root of irritable bowel syndrome.  Dr. B. opined that the Veteran had a diagnosis for all of these conditions and that they are the cause of his IBS.  Dr. B. noted that given how often he has intestinal cramping and that he has it during any stressful or upsetting condition, his condition is severe.

The Veteran was afforded a VA examination in March 2011 by a VA nurse practitioner.  The examiner diagnosed the Veteran with IBS.  The examiner indicated that she reviewed the Veteran's claims file and medical records.  As indicated above, the Veteran reported that his IBS began in October 2002.  At that time, he had problems with diarrhea, constipation, and he had an anxiety disorder.  The Veteran noted that he took medication three to five times a week for his IBS.  The examiner indicated that a Barium examination was scheduled after this examination but that the Veteran cancelled the examination.  The examiner noted that the Veteran was noncompliant.  The examiner did not provide an opinion as to the relationship between the Veteran's IBS and his psychiatric disability.

In March 2012, a VA physician assistant provided an opinion after reviewing the Veteran's claims file.  The physician assistant opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  He stated that the Veteran did indeed have a diagnosis of IBS but that he saw no evidence that his IBS and his panic disorder with depression were related.  He further noted that the records did not indicate a correlation and no mention of a correlation was found in any of the Veteran's records.  The Veteran's psychological problems started while in the military, and he had no symptoms or complaints of IBS while in the military.  The physician assistant noted that as the opinion was not in favor of the Veteran, he would not order a Barium examination.

The claims file also includes a WebMD article which notes that there is an increase risk of getting IBS in people who have panic disorder or other psychological conditions.  

The physician assistant provided an addendum to his opinion in May 2012.  In the addendum, the physician assistant stated that the WebMD article is true in that there is an increased correlation in patient with IBS and panic disorders.  Despite this, the physician assistant again noted that the record did not show that the Veteran's IBS condition was escalated or aggravated by his panic disorder with depression.  Both conditions were diagnosed, but the physician assistant could see no indication that the Veteran's IBS was affected by the panic disorder.  If it were, there would be flare-ups of the IBS during panic attacks and the physician assistant did not see any evidence of this in the record.  

With regard to the issue of whether the Veteran's IBS disability was caused or aggravated by his service-connected psychiatric disability, the Board has considered the conflicting medical opinions on the matter.  In this regard, the Board notes that the December 2004 psychiatric examiner concluded that there was a question of embellishment of symptomatology because of the vagueness of his symptomatology and having a smattering of many things that seemed to be overblown and unnecessarily restrictive on him.  It is unclear whether this examiner thought that the Veteran had specifically embellished his IBS symtomatology or whether the examiner was referring to other symptoms.  Therefore, the Board affords this statement little probative value.

The Veteran's private physician, Dr. B., provided a positive nexus between the Veteran's IBS and his psychiatric disabilities.  The physician appears to base his opinion on his own examination of the Veteran as well as the Veteran's credible statements that he has intestinal cramping during the times he is under stress.   

On the other hand, in March 2012, the VA physician provided an opinion against the Veteran's claim.  Even after reviewing the treatise evidence included in the file, the physician assistant continued to find that there was no relationship between the Veteran's IBS and his psychological disability.  The physician assistant specifically stated that the record did not show that his IBS occurred at times of anxiety related to his panic disorder.  He further noted that he would need to see evidence of flare-ups of IBS during panic attacks, and he did not see this in record.  The Board is concerned, however, that the physician assistant did not discuss or reconcile his conclusion with the Veteran's own statements that his IBS was worsened during period of anxiety or with the opinion of the Veteran's physician that his IBS symptoms occurred at times of stress.

For this reason, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has an IBS disability that is caused by his service-connected psychiatric disability.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his IBS. 


ORDER

Entitlement to service connection for IBS, to include as secondary to service-connected psychiatric disability is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


